Citation Nr: 1536223	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-18 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran contends that he sustained an injury to his back while in service and has experienced back and bilateral hip pain continuously since that time.  Specifically, he averred that during service while he was practicing on the target range the service members on the firing line began unexpectedly firing and he had to scramble for cover and landed awkwardly causing back and hip pain.  The Veteran noted that the fall had caused a hernia which was operated on, but he could not remember if he had complained about his hip or back pain.

It is confirmed that the Veteran did incur a hernia when he jumped off a rifle pit, per a July 1946 private treatment record from a Dr. Meredith.

Associated with the claims file is a treatment report from J. Cole, M.D., dated in November 2008.  The report indicates that the Veteran reported back pain since he jumped in a trench in 1946.  Dr. Cole assessed the Veteran with bilateral hip pain and chronic back pain and indicated that he believed that the Veteran had spondylosis.

The Veteran has not been afforded a VA examination to determine the nature and etiology of the Veteran's claimed back and bilateral hip disabilities.  

In light of the Veteran's credible report of a continuity of symptoms since service and treatment for back and bilateral hip pain after service, the Board has determined that he should undergo a VA examination to determine the nature and etiology of the claimed back and bilateral hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of the lumbar spine and bilateral hips with the appropriate specialist.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back and bilateral hip pain since service.   Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a diagnosis for the Veteran's claimed back and bilateral hip disabilities and opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back and bilateral hip disabilities are due to or were caused by the Veteran's military service, including as a result of his reported back and bilateral hip injury in service. 

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




